October 13, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                           LORETTER BROCK, Appellant

NO. 14-11-00337-CV                      V.

                          VERNA ROQUEMORE, Appellee
                             ____________________

      Today the Court heard its own motion to dismiss the appeal from the order signed
by the court below on December 17, 2010. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
LORETTER BROCK.
      We further order this decision certified below for observance.